Citation Nr: 1125480	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's previously denied claims for service connection for hearing loss and tinnitus.  In October 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in April 2009.

In July 2010, the Board reopened and remanded the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any updated VA treatment records and an addendum opinion to a March 2009 VA audiological examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained all available VA treatment records in July 2010.  Additionally, the AMC obtained an addendum opinion from the March 2009 VA examiner in July 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that bilateral hearing loss is the result of a disease or injury in active duty service, to include in-service noise exposure.

2.  The preponderance of the evidence is against a finding that tinnitus is the result of a disease or injury in active duty service, to include in-service noise exposure.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

The April 2008 letter also informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, VA treatment records, and all obtainable private treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent VA audiological examinations in November 2006 and March 2009, with a July 2010 addendum opinion.  The results from those examination have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, including the appropriate audiometric testing.  Additionally, the July 2010 addendum provided an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.


II. Merits of the Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with sensorineural hearing loss within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As such, the Veteran is not afforded the presumption of service connection for bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.307 (2010).

In March 2009, a VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  Additionally, audiological testing showed that the auditory thresholds at 1000, 2000, 3000, and 4000 Hz were above 40 dB for the right ear, the auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz were above 40 dB for the left ear, and that the Veteran had speech discrimination scores of 80 percent and 76 percent in the right and left ears respectively.  These findings meet the VA regulatory definition of a hearing loss disability.  See 38 C.F.R. § 3.385 (2010).  As such, the first element of Hickson is met for the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Veteran asserts that, while on active duty, he was exposed to loud noises from aircraft and weapons.  Review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with hearing loss or tinnitus during his time in service.  Notably, he did not complain of any hearing loss, tinnitus, or other ear problems on his separation report of medical history.  Additionally, there is no indication that the Veteran was exposed to loud noise in service.  His DD-214 shows a military occupational specialty of food service - not a specialty generally associated with noise exposure.  Further, he has not been awarded any combat-related medals or awards, nor is there any other evidence to indicate that he was in combat.  As such, in-service acoustic trauma cannot be conceded and the second element of Hickson is not met for either claim.

Even if the Board were to accept that the Veteran had noise exposure in service, his claim would still fail as there is no evidence to support a medical nexus between his military service and his current audiological disabilities.

As referenced above, the Veteran underwent VA audiological examinations in November 2006 and March 2009, with a July 2010 addendum opinion.  The November 2006 examiner reviewed the Veteran's claims file and noted his reported history of in-service noise exposure and post-service occupational noise exposure with hearing protection.  He also noted the Veteran's reported history of constant bilateral tinnitus since 1956.  The examiner concluded that the Veteran's current bilateral hearing loss and tinnitus were not related to any in-service noise exposure and were likely worsened by his civilian employment.

The March 2009 VA examiner also reviewed the Veteran's claims file and noted his reported history of in-service noise exposure and post-service occupational noise exposure.  He concluded that the Veteran's current hearing loss and tinnitus were less likely than not related to his military service as he served in a non-combat situation and had extensive post-service occupational noise exposure.  In his July 2010 addendum opinion, he further clarified that noise exposure is not consistent with the Veteran's military occupational specialty and that the Veteran admitted experiencing 30 years of factory noise after service.  In light of the lack of in-service noise exposure and significant post-service noise exposure, the examiner confirmed his previous conclusion that the Veteran's hearing loss and tinnitus are not related to his military service.

The only other medical evidence of record to address the Veteran's noise exposure is an October 2005 private treatment record indicating that the Veteran had reported noise exposure from work and limited gun use.  It did not clarify, however, whether the limited gun use was while in service.  Further, the private audiologist did not indicate whether she believed the Veteran's hearing loss and tinnitus were related to his military service.  Thus, the October 2005 private treatment record is not sufficient to grant service connection.

In this case, the only remaining evidence which purports to relate the Veteran's hearing loss and tinnitus to his claimed in-service noise exposure consists of the Veteran's own statements.  However, it is now well established that laypersons, such as the Veteran, without medical training are not competent to relate his symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his bilateral hearing loss or tinnitus.  His assertions are accorded less weight than the competent medical evidence, the VA examiners' opinions, that are against his claim.  Competent evidence linking the Veteran's bilateral hearing loss and tinnitus to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no competent medical evidence that the Veteran exhibited any hearing loss until a January 1974 work-related audiogram, over 20 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Additionally, the Veteran has not claimed that he has experienced hearing loss since service, only that he believes his current hearing loss is related to service.  With regard to the Veteran's current claim that he has experienced ringing in his ears since service, this is inconsistent throughout the record.  At times, he claims that his tinnitus began in service.  See March 2009 VA examination.  At other times, he claims that his tinnitus began in 1956, 4 years after his separation from service.  See November 2006 VA examination.  In light of the inconsistencies in the Veteran's statements and the lack of other evidence, the evidence simply does not support a finding of continuous symptoms of tinnitus since active duty.  Further, the two VA examiners who evaluated the Veteran's audiological disabilities considered the Veteran's contentions in rendering their negative nexus opinions.  Thus, the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including his alleged in-service noise exposure, and his current bilateral hearing loss or tinnitus.  Although the Board notes the Veteran's current disabilities and claimed in-service noise exposure, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


